
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24



EXPLANATORY NOTE


This Exhibit 10.24 was originally filed as Exhibit 10.32 to the Annual Report on
Form 10-K of EchoStar for the year ended December 31, 2008, Commission File
No.001-33807. We are re-filing this Exhibit 10.24 in response to comments we
received from the Securities and Exchange Commission on a confidential treatment
request we made for certain portions of this Exhibit in our original filing.


SATELLITE SERVICE AGREEMENT FOR QUETZSAT-1


        THIS AGREEMENT between SES Latin America S.A. ("SES-LA") and SES S.A.
(solely as to the obligation set forth in Section 3.D of this Agreement) on the
one hand, and EchoStar 77 Corporation ("Customer"), on the other hand, is made
effective as of 24 November 2008 (the "Effective Date"). Defined terms used in
this Agreement have the meanings specified herein. This Agreement constitutes
the "New Satellite Agreement" contemplated by the 77° W.L. Agreement.


ARTICLE 1. SERVICE PROVIDED


1.A.    Scope.    QuetzSat is the licensee of the BSS frequencies at the 77°
W.L. orbital location (the "Orbital Location"). SES-LA and its Affiliates intend
to construct and launch a BSS communications satellite designated as the
"QuetzSat-1 Satellite" and QuetzSat intends to operate the QuetzSat-1 Satellite
in the Orbital Location. In accordance with and subject to the terms and
conditions of this Agreement, SES-LA has agreed to provide certain satellite
services to Customer and, as stated in Subsection 2.G(8), reserve certain of the
capacity of the QuetzSat-1 Satellite in observance of QuetzSat's obligations set
forth in the Concession. In accordance with and subject to the terms and
conditions of this Agreement, SES-LA shall provide to Customer, Customer shall
pay the applicable MRC for, and Customer (including DISH Network and EchoStar in
accordance with their respective Secondary Agreements) shall be entitled to
utilize solely for the Intended Purpose, the Service.

        The Service shall be provided in accordance with and subject to the
terms and conditions set forth in this agreement, including Attachments A - G
(as listed below), which are hereby incorporated by reference in their entirety
(collectively, the "Agreement"). In the event of any conflict or inconsistency
between the terms and conditions set forth in the body of this Agreement and the
terms and conditions set forth in any Attachment hereto, then the terms and
conditions set forth in the body of this Agreement shall control.

Attachment A—Technical Performance Specifications
Attachment B—***
Attachment C—Model for QuetzSat 1 MRC Calculation
Attachment D—***
Attachment E—QuetzSat 1 Spacecraft System Requirements dated 24 November 2008
Attachment F—Concession
Attachment G—***


CONFIDENTIAL AND PROPRIETARY


This document contains confidential and proprietary information of SES Latin
America S.A. and EchoStar 77 Corporation that may not be shared with third
parties except (a) as permitted in Article 8, or (b) with the express prior
written approval of SES Latin America S.A. and EchoStar 77 Corporation.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

--------------------------------------------------------------------------------



1.B.    Terms Related to Construction Contract, Launch Service Agreement, and
Insurance.

        1.B(1)    [Reserved]

        1.B(2)    SES-LA shall (a) enter into a contract (the "Construction
Contract") with Vendor for the construction of the QuetzSat-1 Satellite,
(b) enter into a Launch Service Agreement for the launch of the QuetzSat-1
Satellite, and (c) negotiate insurance contracts with insurers for the launch
and for the first year (or such period as is then commercially available) of
in-orbit operation for the QuetzSat-1 Satellite.

        1.B(3)    SES-LA, Customer, DISH Network and EchoStar shall collaborate
in good faith toward reaching agreements on the Technical Performance
Specifications and other requirements for, and toward the successful
construction, insurance and launch of, the QuetzSat-1 Satellite, *** The
proposed *** are described in Attachment E. Upon reaching agreement on the
Technical Performance Specifications for the QuetzSat-1 Satellite in accordance
with this Subsection 1.B(3), SES-LA and Customer shall mutually agree upon the
necessary modifications, if any, to (x) Attachment B ***, and (y) Attachment D
*** in each case to reflect the terms of such Technical Performance
Specifications.

        Subject to the parties' respective rights and obligations set forth in
the immediately preceding paragraph, the parties shall use commercially
reasonable efforts to cause the execution of the Construction Contract as soon
as reasonably practicable and complete the Technical Performance Specifications
as soon as reasonably practicable, in each case in accordance with the steps
outlined in this paragraph and the immediately following paragraph. Upon
completion, *** attached hereto as Attachment A, and shall be deemed to be
incorporated herein by reference in their entirety. ***

        1.B(4)    ***

        1.B(5)    Subject to any applicable ITAR and EAR restrictions and
Vendor's standard security procedure requirements, Customer, DISH Network and
EchoStar shall be permitted to participate in and be present at: ***.
Participation by Customer, DISH Network and EchoStar as contemplated herein
shall include attendance by their employees and U.S. citizen representatives at
such events and meetings, consultation with Customer, DISH Network and EchoStar
on engineering decisions that affect the Satellite's performance (including the
ability to meet the applicable Technical Performance Specifications) and the
review of relevant reports and test results. When available, SES-LA shall
distribute un-redacted versions of all design review documents to Customer, DISH
Network and EchoStar. SES-LA shall also instruct Vendor to make available to
Customer, DISH Network and EchoStar and their U.S. citizen representatives
access to un-redacted versions of all technical documents under the Construction
Contract, including without limitation the spacecraft performance specification.
With reasonable prior notice, Customer, DISH Network and EchoStar shall be
permitted, ***, to view program hardware in progress in accordance with Vendor's
access policies and procedures. Subject to any confidentiality restrictions set
forth in the Construction Contract, Customer, DISH Network and EchoStar and
their U.S. citizen representatives shall be provided access, ***, to all work,
provided that such access does not unreasonably interfere with such work or any
other work. Customer, DISH Network and EchoStar and their U.S. citizen
representatives shall be provided access, ***, to work being performed pursuant
to the Construction Contract in Vendor's subcontractors' facilities to the
extent Vendor obtains such access, subject to the right of Vendor and SES-LA (or
its designee) to accompany Customer, DISH Network and EchoStar and their U.S.
citizen representatives on any such visit and subject further to the execution
by Customer, DISH Network and EchoStar and their U.S. citizen representatives of
non-disclosure or similar agreements as may be required by said subcontractors.
***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

2

--------------------------------------------------------------------------------



        1.B(6)    In the event that Customer requests a modification of any
Satellite *** in compliance with Subsection 1.B(6) of each of the Secondary
Agreements, then SES-LA shall negotiate in good faith with Vendor and in
accordance with SES-LA's obligations under Subsection 3.A(10) to implement such
modification. *** SES-LA and Customer agree to negotiate, in advance and in good
faith, the necessary changes to this Agreement, if any, reasonably related to
such modifications, prior to implementing any such modifications. *** Customer
further acknowledges that any such modification may also require additional
approvals or authorizations (a) from SCT, COFETEL and/or other Mexican
Governmental Entities and/or the ITU, which SES-LA shall use its commercially
reasonable efforts to ***, and/or (b) from the FCC and/or other United States
Governmental Entities, which Customer shall use its commercially reasonable
efforts to cause DISH Network and/or EchoStar, as applicable, to obtain. Upon
the request of SES-LA, Customer agrees to provide reasonable support and to use
commercially reasonable efforts to cause DISH Network and EchoStar to provide
reasonable support, as soon as reasonably practicable, to assist SES-LA in the
regulatory process for the approvals and authorizations described in clause (a)
of the preceding sentence. Upon the request of Customer, SES-LA agrees to
provide reasonable support, as soon as reasonably practicable, to assist
Customer, DISH Network and EchoStar in the regulatory process for the approvals
and authorizations described in clause (b) of the preceding sentence, ***. In
the event that, notwithstanding such commercially reasonable efforts by SES-LA
and/or Customer, as applicable, such reasonable support from SES-LA and/or
Customer, as applicable, and such commercially reasonable efforts by Customer to
cause DISH Network and EchoStar to provide such reasonable support *** any
required additional approvals or authorizations are not obtained, then no
modifications to the Satellite shall be made.

        1.B(7)    SES-LA agrees to keep Customer promptly apprised of all
material third party discussions related to the Launch Service Agreement. ***
Subject to any applicable ITAR and EAR restrictions, Customer, DISH Network and
EchoStar and their U.S. citizen representatives shall be permitted to
participate in reviews of each of LSA Vendor's milestone events with respect to
launch of the Satellite. Customer and Customer's guests may at Customer's
expense attend the launch of the Satellite.

        1.B(8)    SES-LA agrees to keep Customer promptly apprised of all
material third party discussions related to insurance. SES-LA shall collaborate
with and include Customer, DISH Network and EchoStar in all significant
decisions related to insurance, including without limitation the placement of
insurance, ***. SES-LA shall use commercially reasonable efforts to include
terms in the insurance policies that would include a return of all premiums (or
as much of such premiums as possible) in the event of a cancellation of the
policies.

        1.B(9)    ***

        1.B(10)    ***

        1.B(11)    Customer acknowledges and agrees that it is SES-LA's
intention to procure commercial launch and in-orbit insurance covering the Net
Book Value of the Satellite *** based on an allocation of such Net Book Value to
the various payloads on the Satellite, as determined by mutual agreement of
SES-LA, Customer, DISH Network and EchoStar subsequent to execution of the
Construction Contract (and subject to later modification by mutual agreement of
such parties). The terms and conditions of this Agreement shall be equitably
adjusted as necessary to reflect the original or modified allocation (e.g., the
formula in clause (e) of Subsection 2.H(3), *** Attachment B, and the terms and
conditions referencing a Failed Payload may need adjustment). Upon the request
of SES-LA, Customer, DISH Network or EchoStar, SES-LA, Customer, DISH Network
and EchoStar shall use commercially reasonable efforts to mutually agree upon
the original allocation or a modified allocation. ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

3

--------------------------------------------------------------------------------



        1.B(12)    SES-LA shall use commercially reasonable efforts to obtain
specific payload-level insurance coverage (i.e., in the initial launch coverage
and the subsequent in-orbit coverages), consistent with the allocation of Net
Book Value determined under Subsection 1.B(11). During such periods of the
Service Term in which no such payload-level coverage exists, the references to
"Failed Payload" in Subsection 2.A(3), Subsection 2.C(2), Subsection 5.B(1) and
Subsection 7.B(1) shall be disregarded. During such periods of the Service Term
in which such payload-level coverage exists, the foregoing references shall
apply and the terms and conditions of this Agreement shall be equitably adjusted
as necessary to reflect the existence of such coverage.

1.C.    Service Term.    The term for Service (the "Service Term") on any
Satellite (including a Replacement Satellite or a Successor Satellite) shall
commence on the In-Service Date for that Satellite, and, except as otherwise
provided herein, shall expire on the earlier of (1) ten (10) years after such
In-Service Date (the "Initial Term"), or (2) the date that Satellite becomes a
Failed Satellite. The Service Term on any Satellite (including a Replacement
Satellite or a Successor Satellite) that is not a Failed Satellite may be
extended at Customer's sole option for successive one-year periods (or a portion
thereof in the case of the final extension) until the Satellite reaches its
End-of-Life (each an "Extended Term") ***

1.D.    Notices.    All notices regarding technical or operational matters
requiring immediate attention shall be given by telephone to the telephone
numbers set forth below for Customer and the telephone number set forth in the
User's Guides for Technical Representative (on behalf of SES-LA) and shall be
followed by written notification in accordance with the procedure set forth
below. Any other notice required or permitted to be given hereunder shall be in
writing and shall be sent by facsimile transmission or by overnight courier
service, charges prepaid, to the party to be notified, addressed to such party
at the address set forth below, or sent by facsimile to the fax number set forth
below, or such other address or fax number as such party may have substituted by
written notice to the other party. The sending of such notice with confirmation
of receipt thereof (in the case of facsimile transmission) or receipt of such
notice (in the case of delivery by overnight courier service) shall constitute
the giving thereof.

        If to be given to Customer:

Attn:    ***

cc:    ***

        If to be given to SES-LA:

Attn:    ***

cc:    ***

        Customer's 24-Hour Emergency Telephone # for Technical/Operational
Issues:

        ***

1.E.    ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

4

--------------------------------------------------------------------------------






ARTICLE 2. PAYMENTS AND OTHER CONSIDERATIONS/ FUTURE SATELLITES


2.A.    Option Payment.

***

        2.A(2)    [Reserved]

        ***

        2.A(5)    [Reserved]

        2.A(6)    [Reserved]

2.B.    Monthly Recurring Charges.

        2.B(1)    Commencing on the In-Service Date and for the duration of the
Service Term (including any Extended Terms) Customer shall pay to SES-LA for the
Service a monthly recurring service charge (the "MRC") with respect to the
QuetzSat-1 Satellite ***

        2.B(2)    [Reserved]

        2.B(3)    ***

        2.B(4)    ***

        2.B(5)    At an appropriate time, and from time to time in the event
that Customer exercises its right in Subsection 2.G(10) to locate the Satellite
at an Alternate Orbital Location after receipt of, and consistent with,
Unanimous Instructions pursuant to Subsection 2.G(10) of each of the Secondary
Agreements and as otherwise necessary, SES-LA, Customer, DISH Network and
EchoStar shall collaborate in good faith as to the methods by which TT&C will be
provided for the QuetzSat-1 Satellite, provided that, *** such methods must meet
the minimum requirements of the Concession when the Satellite is located at the
Orbital Location. With respect to periods when the QuetzSat-1 Satellite is
located at the Orbital Location, such collaboration shall include without
limitation the following topics: (x) location of TT&C facilities in Mexico in
accordance with the terms and conditions of the Concession, and whether to build
a facility or contract for services from a third party; and (y) tax
considerations, including with respect to permanent establishments. SES-LA
agrees to keep Customer, DISH Network and EchoStar promptly apprised of all
material third party discussions related to TT&C for the QuetzSat-1 Satellite.
SES-LA shall collaborate with and include Customer, DISH Network and EchoStar in
all significant decisions related to TT&C for the QuetzSat-1 Satellite,
including without limitation the purchase of TT&C equipment and other
terrestrial facilities necessary to perform TT&C services, although the parties
agree that SES-LA shall make the final decisions with respect to TT&C for the
QuetzSat-1 Satellite (provided that such decisions are consistent with SES-LA's
obligations under this Agreement). ***

        2.B(6)    ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

5

--------------------------------------------------------------------------------



2.C.    Monthly Recurring Charges Adjustments/Refunds.

        2.C(1)    *** In the event of a Satellite Failure for any reason
whatsoever, Customer's obligation to pay the MRCs due for the period after the
Satellite Failure shall automatically terminate as of the date of the Satellite
Failure, ***. SES-LA shall refund to Customer any MRCs paid for periods
subsequent to the date of a Satellite Failure, including the period between and
including the date of the Satellite Failure and the date upon which it is
determined that a Satellite Failure has occurred.

        2.C(2)    ***

2.D.    MRC Calculation and Audit Rights. ***

2.F.    Taxes and Other Charges.    *** SES-LA represents that, as of the date
hereof, it has no actual knowledge of any Taxes (1) which would be or are
proposed to be levied on SES-LA or any of its Affiliates by any Governmental
Entities, (2) which would apply or are proposed to apply to the Service at the
Orbital Location or the facilities used to provide the Service at the Orbital
Location to Customer, or ***. The parties shall use their respective
commercially reasonable efforts to support each other in (a) the optimization of
tax-related strategies, and (b) actions against the establishment of new Taxes
that would be payable or reimbursable by Customer pursuant to this Section 2.F.
***

2.G.    Terms Applicable to the QuetzSat-1 Satellite.

        2.G(1)    SES-LA Authorizations.    *** SES-LA agrees to use
commercially reasonable efforts to maintain the Concession and to pursue,
secure, as soon as reasonably practicable, and maintain all other Authorizations
necessary for the Service Term from SCT, COFETEL, all other Mexican Governmental
Entities and the ITU to (a) locate the QuetzSat-1 Satellite at the Orbital
Location, and (b) permit (i) TT&C functions for the Satellite at the Orbital
Location to be uplinked from an earth station in Mexico, (ii) DISH Network and
its Affiliates to uplink video, data and audio services from the United States
to, and downlink video, data and audio services into the United States, Mexico
and Central America from, the DISH Payload using the 77° W.L. Frequencies
utilized by the DISH Payload at the Orbital Location, (iii) EchoStar and its
Affiliates to uplink video, data and audio services from the United States to,
and downlink video, data and audio services into the United States, Mexico and
Central America from, the EchoStar Payload using the 77° W.L. Frequencies
utilized by the EchoStar Payload at the Orbital Location, (iv) DISH Network and
its Affiliates to use the QuetzSat-1 Satellite at the Orbital Location
consistent with the Technical Performance Specifications and for the Intended
Purpose, and (v) EchoStar and its Affiliates to use the QuetzSat-1 Satellite at
the Orbital Location consistent with the Technical Performance Specifications
and for the Intended Purpose, with the exception of the separate concession that
is required to provide direct-to-home service into Mexico from the QuetzSat-1
Satellite and any additional authorizations specifically relating thereto
(collectively, the "77° W.L. License"). (The parties acknowledge and agree that
*** (y) the reference in the foregoing clauses (iv) and (v) to the Intended
Purpose is not intended and shall not be construed to foreclose Customer, DISH
Network and EchoStar from use of the QuetzSat-1 Satellite for other authorized
purposes.) SES-LA agrees to use commercially reasonable efforts to respond
promptly to requests for further information from SCT, COFETEL, other Mexican
Governmental Entities and the ITU. *** SES-LA agrees to consult regularly with
Customer during the regulatory process for the 77° W.L. License, and shall
advise Customer on a timely basis of all material developments concerning such
process. SES-LA agrees that if any filing or submission made by SES-LA during
the regulatory process for the 77° W.L. License mentions Customer, DISH Network
and/or EchoStar, or any of the terms or conditions set forth in this Agreement,
then it shall obtain the prior approval of each of those mentioned (i.e., from
among Customer, DISH Network and/or EchoStar) before filing or submitting
material to any Governmental Entities, such approval not to be unreasonably
withheld or delayed. Upon the request of SES-LA, Customer agrees to provide
reasonable support, and to use commercially reasonable efforts to cause DISH
Network and EchoStar to provide reasonable support, in each case as soon as
reasonably practicable, to assist SES-LA in the regulatory process for the 77°
W.L. License. ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

6

--------------------------------------------------------------------------------



        2.G(2)    Customer Authorizations.    Customer agrees to cause DISH
Network to use commercially reasonable efforts at the expense of DISH Network to
pursue, secure, as soon as reasonably practicable, and maintain all
Authorizations necessary for the Service Term from United States Governmental
Entities (including without limitation the FCC and Department of State) to
permit (a) DISH Network to uplink video, data and audio services from the United
States to, and downlink video, data and audio services into the United States,
Mexico and Central America from, the DISH Payload using the 77° W.L. Frequencies
utilized by the DISH Payload at the Orbital Location, and (b) DISH Network to
use the QuetzSat-1 Satellite at the Orbital Location consistent with the
Technical Performance Specifications and for the Intended Purpose, including
without limitation all necessary blanket authorizations of earth stations (with
respect to the number of earth stations reasonably deemed necessary by Customer
from time to time) seeking to receive direct-to-home transmissions in the United
States from the QuetzSat-1 Satellite at the Orbital Location (collectively, the
"DISH FCC Approvals"). Customer further agrees to cause EchoStar to use
commercially reasonable efforts at the expense of EchoStar to pursue, secure, as
soon as reasonably practicable, and maintain all Authorizations necessary for
the Service Term from United States Governmental Entities (including without
limitation the FCC and Department of State) to permit (aa) EchoStar to uplink
video, data and audio services from the United States to, and downlink video,
data and audio services into the United States, Mexico and Central America from,
the EchoStar Payload using the 77° W.L. Frequencies utilized by the EchoStar
Payload at the Orbital Location, and (bb) EchoStar to use the QuetzSat-1
Satellite at the Orbital Location consistent with the Technical Performance
Specifications and for the Intended Purpose (collectively, the "EchoStar FCC
Approvals"). (The parties acknowledge and agree that the references in the
foregoing clauses (b) and (bb) to the Intended Purpose are not intended and
shall not be construed to foreclose Customer, DISH Network and EchoStar from use
of the QuetzSat-1 Satellite for other authorized purposes.) ***

        *** In connection with the foregoing and in consultation with SES-LA,
Customer agrees to use commercially reasonable efforts to cause DISH Network to
file all documents and take all actions reasonably necessary to obtain the DISH
FCC Approvals as soon as reasonably practicable and EchoStar to file all
documents and take all actions reasonably necessary to obtain the EchoStar FCC
Approvals as soon as reasonably practicable. Customer agrees to use commercially
reasonable efforts to cause DISH Network and EchoStar to respond promptly to
requests for further information from United States Governmental Entities.
Customer agrees to cause DISH Network to consult regularly with SES-LA during
the regulatory process for the DISH FCC Approvals and EchoStar to consult
regularly with SES-LA during the regulatory process for the EchoStar FCC
Approvals, and shall advise SES-LA on a timely basis of all material
developments concerning such process. Customer agrees that if any filing or
submission made by DISH Network or EchoStar during the regulatory process for
the FCC Approvals mentions SES-LA or any of the terms or conditions set forth in
this Agreement, then it shall obtain the prior approval of SES-LA before filing
or submitting material to any Governmental Entities, such approval not to be
unreasonably withheld or delayed. Upon the request of Customer, SES-LA agrees to
provide reasonable support, as soon as reasonably practicable, to assist
Customer, DISH Network and EchoStar in the regulatory process for the FCC
Approvals, and to use best reasonable efforts to cause the then-current Mexican
citizen shareholders in QuetzSat to provide such reasonable support. ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

7

--------------------------------------------------------------------------------



        2.G(3)    Concession.    Customer and SES-LA acknowledge the terms and
conditions for the concession to occupy the Orbital Location, develop its
corresponding BSS frequencies, and broadcast and receive signals established and
issued by SCT to QuetzSat on 2 February 2005 (the "Concession")(a copy of which
is appended to this Agreement as Attachment F).

        2.G(4)    Coordination.

2.G(4)(a)    ***

2.G(4)(b)    ***

2.G(4)(c)    ***

        2.G(5)    [Reserved]

        2.G(6)    ***

        2.G(7)    [Reserved]

        2.G(8)    Capacity Obligation.    The parties acknowledge QuetzSat's
obligation (the "Capacity Obligation") *** Customer shall be responsible for
meeting all requirements related to the Capacity Obligation, including any
requirements resulting from the failure of capacity provided on the QuetzSat-1
Satellite or failure of the Alternate Capacity in the manner described in
Subsection 2.G(8) of each of the Secondary Agreements. Upon the request of
Customer, SES-LA agrees to provide reasonable support, as soon as reasonably
practicable, to assist Customer in meeting all requirements related to the
Capacity Obligation, and to use best reasonable efforts to cause the
then-current Mexican citizen shareholders in QuetzSat to provide such reasonable
support. ***

        2.G(9)    ***

        2.G(10)    ***

        2.G(11)    ***

        2.G(12)    Agreement with DISH Mexico Partner(s).    *** to provide
direct to home video, audio and/or data services into Mexico ***

        2.H(1)(a)    In the event that, at any time during the effectiveness of
this Agreement, any Satellite (including any Replacement Satellite or Successor
Satellite) becomes a Failed Satellite, then Customer shall have the option to
request *** that SES-LA provide the Service on a Replacement Satellite ***

        2.H(1)(b)    [Reserved]

        ***

        2.H(2)(b)    [Reserved]

        2.H(2)(c)    ***

        2.H(3)(e)    ***

        2.I(1)    *** Customer shall have the option to request *** that SES-LA
provide the Service on a successor satellite ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

8

--------------------------------------------------------------------------------



2.J.    Additional Conditions as to Customer Rights.

        2.J(1)    Notwithstanding clause (a)(z) of Subsection 2.H(1),
clause (a)(z) of Subsection 2.H(2), clause (a)(z) of Subsection 2.H(3), and
clause (z) of Subsection 2.I(1), Customer's rights with respect to Replacement
Satellites and Successor Satellites shall not be exercisable if ***

        2.J(2)    Other than as set forth in Subsection 2.H(5), Customer's
rights with respect to Interim Satellites shall not be exercisable unless ***


ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS


3.A.    SES-LA's Representations, Warranties and Covenants.    SES-LA hereby
represents, warrants and covenants to Customer as follows:

        3.A(1)    It is a limited liability company (Société Anonyme) duly
organized, validly existing and in good standing under the laws of Luxembourg.
It is duly licensed or qualified to do business as a foreign entity in all
jurisdictions where the failure to be so qualified would materially adversely
affect its ability to perform its obligations hereunder. It has all requisite
power and authority to own its properties and carry on its business as now
conducted.

        3.A(2)    Subject to the Board of Directors approval contemplated by
Section 10.Q, the execution, delivery and performance (as provided herein) by
SES-LA of this Agreement has been duly authorized by all requisite corporate
action of SES-LA (including without limitation any necessary action of its
directors and shareholders) and will not violate any applicable provisions of
law or any order of any court or any agency of government and will not conflict
with or result in a breach under (a) its constating documents, or (b) any
material agreement to which SES-LA is a party or by which it is bound. This
Agreement is a legal, valid and binding obligation of SES-LA, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally.

        3.A(3)    SES-LA has not retained or authorized anyone to represent it
as a broker or finder in connection with this Agreement.

        3.A(4)    In connection with SES-LA's performance under this Agreement,
SES-LA shall comply in all material respects with all applicable laws,
regulations, or orders of any Governmental Entity ***

        3.A(5)    [Reserved]

        3.A(6)    Neither SES-LA nor any of its Affiliates shall place another
satellite in service that would cause interference with the 77° W.L.
Frequencies.

        3.A(7)    SES-LA shall not amend the Construction Contract in a way that
would adversely impact Customer and SES-LA shall not terminate the Construction
Contract, in either case without the express written concurrence of Customer,
provided that Customer's concurrence shall not be required if notice has been
given of the termination of this Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

9

--------------------------------------------------------------------------------



        3.A(8)    Except with respect to the "QuetzSat-1" designation, SES-LA
hereby grants to Customer and any successor owner of the QuetzSat-1 Satellite
and their respective Affiliates (a) a non-exclusive, royalty-free, fully-paid-up
and irrevocable license under all patents, copyrights, trade secrets and other
intellectual property of SES-LA and its Affiliates necessary for Customer to use
the QuetzSat-1 Satellite for the purposes permitted hereunder *** such license
to expire on the expiration or termination of this Agreement (except in the case
of a Purchased Satellite, for which such license shall expire on the End-of-Life
of the Purchased Satellite), and (b) the right to sub-license the license
described in clause (a) to DISH Network and/or EchoStar and/or their Affiliates
under terms that are consistent with clause (a).

        3.A(9)    SES-LA's Program Management for a Satellite shall apply at
least the same degree of care as ***

        3.A(10)    In the construction, insurance and launch of each Satellite
pursuant to this Agreement, SES-LA agrees to use good faith efforts to *** For
the avoidance of doubt, the "construction" activities covered above shall
include SES-LA's efforts to implement changes requested by Customer under
Subsection 1.B(6).

        3.A(11)    [Reserved]

        3.A(12)    [Reserved]

        3.A(13)    As of the Effective Date and to the best of the present
knowledge and belief of SES-LA, after reasonable investigation, ***

        3.A(14)    As of the Effective Date and to the best of the present
knowledge and belief of SES-LA, after reasonable investigation (except as set
forth to the contrary herein), QuetzSat is in compliance with the terms,
conditions and requirements of all of the Authorizations comprising the 77° W.L.
License that have been received by QuetzSat to date (including without
limitation the Concession) and there has occurred no violation of, default (with
or without notice or lapse of time or both) under, or event giving to any person
or entity any right of revocation, modification, suspension, cancellation or
termination (with or without notice or lapse of time or both) of any such
Authorization. All of the Authorizations comprising the 77° W.L. License that
have been received by SES-LA and its Affiliates to date are held by QuetzSat.

        3.A(15)    As of the Effective Date and to the best of the present
knowledge and belief of SES-LA, after reasonable investigation, all of the
Authorizations comprising the 77° W.L. License that have been received by
QuetzSat to date (including without limitation the Concession) (a) are valid and
in full force and effect, (b) have not been stayed, and (c) are not subject to
any request for stay, reconsideration, review or judicial appeal.

        3.A(16)    SES-LA has not received notice of any revocation,
modification, suspension, cancellation or termination of any Authorization
comprising the 77° W.L. License that has been received by QuetzSat to date
(including without limitation the Concession) and is not aware of any fact and
has not received any communication, formal or informal, indicating that any
Governmental Entity is considering revoking, modifying adversely, suspending,
canceling, rescinding or terminating any such Authorization (including without
limitation the Concession).

        3.A(17)    As of the Effective Date and to the best of the present
knowledge and belief of SES-LA, after reasonable investigation, this Agreement
and the operation of the Satellite contemplated hereby, including without
limitation the TT&C functions described herein, complies with all of the
Authorizations comprising the 77° W.L. License that have been received by
QuetzSat to date (including without limitation the Concession).

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

10

--------------------------------------------------------------------------------



        3.A(18)    SES-LA has irrevocably delegated to *** authority to make all
decisions on behalf of SES-LA relating to the *** SES-LA shall be responsible
for the actions or inactions of *** as to such delegated authority as if the
same were actions or inactions of SES-LA *** under Subsection 1.B(3) shall be
***

        3.A(19)    SES-LA (a) has the right to provide Service to Customer on
the Satellite, and (b) is party to and shall maintain agreements with QuetzSat
and other Affiliates of SES LA that grant SES-LA all rights held by QuetzSat and
all other Affiliates of SES-LA necessary for SES-LA to provide Customer with
Service as stated in this Agreement throughout the Service Term, for SES-LA to
otherwise perform its obligations hereunder, and for Customer to exercise its
rights and otherwise receive all benefits anticipated hereunder.

        3.A(20)    Certain of the obligations to be performed by SES-LA as
stated in this Agreement will be performed on behalf of SES-LA by one or more
Affiliates of SES-LA. SES-LA shall cause each such Affiliate to perform such
obligations and shall be responsible for the actions or inactions of such
Affiliates as to such obligations as if the same were actions or inactions of
SES-LA.

        3.A(21)    From the Effective Date until the later of (a) termination of
this Agreement pursuant to Article 9, or (b) expiration of this Agreement in
accordance with Subsection 9.F(1), SES-LA and its Affiliates agree not to ***

3.B.    Customer's Representations, Warranties and Covenants.    Customer hereby
represents, warrants and covenants to SES-LA as follows:

        3.B(1)    It is a corporation duly organized, validly existing and in
good standing under the laws of Delaware. It is duly licensed or qualified to do
business as a foreign entity in all jurisdictions where the failure to be so
qualified would materially adversely affect its ability to perform its
obligations hereunder. It has all requisite power and authority to own its
properties and carry on its business as now conducted.

        3.B(2)    Subject to the Board of Directors approval contemplated by
Section 10.Q, the execution, delivery and performance (as provided herein) by
Customer of this Agreement has been duly authorized by all requisite corporate
action of Customer (including without limitation any necessary action of its
directors and shareholders) and will not violate any applicable provisions of
law or any order of any court or agency of government and will not conflict with
or result in a breach under (a) its Articles of Incorporation or By-Laws, or
(b) any material agreement to which Customer is a party or by which it is bound.
This Agreement is a legal, valid and binding obligation of Customer, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

11

--------------------------------------------------------------------------------





        3.B(3)    Customer has not employed or authorized anyone to represent it
as a broker or finder in connection with this Agreement.

        3.B(4)    *** in connection with Customer's performance under this
Agreement, Customer shall comply in all material respects with all applicable
laws, regulations, or orders of any Governmental Entity, including without
limitation those governing content of transmissions and all SCT, COFETEL and FCC
license requirements.

        3.B(5)    Customer shall properly illuminate and shall use commercially
reasonable efforts to cause third parties that Customer authorizes to use the
Service to properly illuminate the Transponders.

        3.B(6)    [Reserved]

        3.B(7)    Customer hereby grants SES-LA and any successor owner of the
QuetzSat-1 Satellite and their respective Affiliates a non-exclusive,
royalty-free, fully-paid-up and irrevocable license under all patents,
copyrights, trade secrets and other intellectual property of Customer and its
Affiliates necessary for SES-LA ***

        3.B(8)    As of the Effective Date and to the best of the present
knowledge and belief of Customer, after reasonable investigation, Customer and
its Affiliates are in compliance with the terms, conditions and requirements of
all of the FCC Approvals received by Customer and its Affiliates to date and
there has occurred no violation of, default (with or without notice or lapse of
time or both) under, or event giving to any person or entity any right of
revocation, modification, suspension, cancellation or termination (with or
without notice or lapse of time or both) of any such FCC Approvals.

        3.B(9)    As of the Effective Date and to the best of the present
knowledge and belief of Customer, after reasonable investigation, all of the FCC
Approvals received by Customer and its Affiliates to date (a) are valid and in
full force and effect, (b) have not been stayed, and (c) are not subject to any
request for stay, reconsideration, review or judicial appeal.

        3.B(10)    Customer and its Affiliates have not received notice of any
revocation, modification, suspension, cancellation or termination of any FCC
Approvals received by Customer and its Affiliates to date and are not aware of
any fact and has not received any communication, formal or informal, indicating
that any Governmental Entity is considering revoking, modifying adversely,
suspending, canceling, rescinding or terminating any such FCC Approvals.

        3.B(11)    As of the Effective Date and to the best of the present
knowledge and belief of Customer, after reasonable investigation, this Agreement
and the operation of the Satellite contemplated hereby, including without
limitation the TT&C functions described herein, complies with all of the FCC
Approvals received by Customer and its Affiliates to date.

        3.B(12)    Customer shall be responsible for any breaches of this
Agreement resulting from the actions or inactions of Customer's Affiliates as if
the same were actions or inactions of Customer.

3.C.    [Reserved]

3.D.    SES S.A.'s Representations, Warranties and Covenants.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

12

--------------------------------------------------------------------------------



        3.D(1)    SES S.A. hereby represents, warrants, and covenants, solely
with respect to the obligation set forth in Subsection 3.D(2), as follows:

        3.D(1)(a)    It is a limited liability company (Société Anonyme) duly
organized and validly existing under the laws of Luxembourg. It is duly
licensed, qualified or registered to do business in all jurisdictions where the
failure to be so licensed, qualified or registered would materially adversely
affect its ability to perform the obligation set forth in Subsection 3.D(2). It
has all requisite power and authority to own its properties and carry on its
business as now conducted.

        3.D(1)(b)    Subject to the Board of Directors approval contemplated by
Section 10.Q, the execution, delivery and performance (as provided herein) by
SES S.A. of the obligation set forth in Subsection 3.D(2) has been duly
authorized by all requisite corporate action of SES S.A. (including without
limitation any necessary action of its directors and shareholders) and will not
violate any applicable provisions of law or any order of any court or agency of
government and will not conflict with or result in a breach under (i) its
organizational documents or by-laws, or (ii) any material agreement to which
SES S.A. is a party or by which it is bound.

        3.D(1)(c)    It is receiving sufficient consideration for the obligation
set forth in Subsection 3.D(2), including but not limited to (i) the
consideration underlying this Agreement, and (ii) the expectation that it and/or
its Affiliates will obtain certain benefits in connection with providing the
Service to Customer under this Agreement.

        3.D(2)    SES S.A. hereby agrees that it, and any successor entity
thereto that is the ultimate parent of SES-LA, is absolutely, irrevocably,
unconditionally and continually obligated to Customer to perform fully and
timely all of the payment and other obligations and covenants of SES-LA
hereunder (the "SES Guarantee").

        3.D(3)    SES S.A. waives presentment to, demand of payment from, and
protest to SES-LA or any other person of any of SES-LA's obligations, and also
waives notice of acceptance of the SES Guarantee and notice of protest for
nonpayment. SES S.A. further agrees that the SES Guarantee constitutes a
guarantee of payment when due and not of collection and that its obligations
hereunder shall not be discharged, impaired or otherwise affected by (a) the
failure of Customer to assert any claim or demand or enforce any right or remedy
against SES-LA or any other person under the provisions of this Agreement or
otherwise, (b) any rescission, waiver, amendment or modification of any of the
provisions of this Agreement or any other agreement, (c) any invalidity,
illegality or unenforceability of any of the obligations of SES-LA or any other
person, or any partial performance, or any default, failure or delay, willful or
otherwise, in the performance of any of such obligations, (d) the taking or
release of any security for or other guarantee of SES-LA's obligations, (e) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against SES-LA or any
other person, including any discharge of, or bar or stay against collecting, any
portion of SES-LA's or other person's obligations in or as a result of any such
proceeding, or (f) any other act or omission which may or might in any manner or
to any extent vary the risk of SES S.A. or otherwise operate as a discharge of
SES S.A. as a matter of law or equity, other than the payment in full of
SES-LA's obligations.

13

--------------------------------------------------------------------------------



        3.D(4)    Notwithstanding anything to the contrary contained herein, the
amount of the obligations payable by SES S.A. under the SES Guarantee shall be
the aggregate amounts owed by SES-LA under this Agreement, unless a court of
competent jurisdiction adjudicates the SES Guarantee to be invalid, avoidable or
unenforceable for any reason (including without limitation because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), in which case the amount of the obligations payable by SES S.A.
under the SES Guarantee shall be limited to the maximum amount that could be
guaranteed by SES S.A. without rendering such obligations invalid, avoidable or
unenforceable under such applicable law.

        3.D(5)    SES S.A. further agrees that the SES Guarantee shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of SES-LA's obligations is rescinded or must otherwise
be returned by Customer for any reason, including upon the bankruptcy or
reorganization of SES-LA or any other person.


ARTICLE 4. SERVICE RESPONSIBILITIES


4.A.    Laws and Regulations Governing Service.    Construction, launch,
location and operation of the Satellite, SES-LA's satellite system, and
Customer's and SES-LA's performance of all obligations pursuant to this
Agreement, are subject to all applicable laws and regulations of Mexico, the
United States and other relevant jurisdictions, including without limitation
ITAR and EAR, the Ley Federal de Telecomunicaciones (Mexico), as amended, the
Communications Act, all applicable policies, decisions, orders, rules and
regulations of SCT, COFETEL, COFECO and the FCC, and coordination agreements
with other operators and administrations, provided that it is understood that
location and operation of the Satellite at the Orbital Location shall be subject
to the licensing jurisdiction of Mexico and that the United States shall not
have responsibility for the Satellite during its location and operation at the
Orbital Location. Unless otherwise specified in this Agreement *** this
Section 4.A shall take precedence over any terms and conditions of this
Agreement that could otherwise result in an action contrary to applicable laws
and regulations.

4.B.    Use Conditions.

        4.B(1)    Customer shall use the Service in accordance with (a) all
applicable laws and regulations *** and (b) the conditions of use to be
contained in a Commercial Operations Systems User's Guide to be agreed to by
SES-LA, Customer and DISH Network with respect to the DISH Payload and a
Commercial Operations Systems User's Guide to be agreed to by SES-LA, Customer
and EchoStar with respect to the EchoStar Payload (collectively the "User's
Guides"). *** Customer shall not use the Service for any unlawful purpose,
including violation of laws governing the content of material transmitted using
the Service. *** SES-LA shall also provide continuous monitoring of the
Satellite in accordance with generally accepted industry standards.

        4.B(2)    Customer shall be responsible for the failure of third parties
(e.g., subcontractors) who Customer utilizes in conjunction with the Service
("Customer's Designees") to meet the requirements of Subsection 4.B(1) as if
such failures were actions of Customer.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

14

--------------------------------------------------------------------------------




ARTICLE 5. OPERATIONAL MATTERS


5.A.    Service Access.    Customer is responsible for providing, operating and
maintaining the equipment necessary to access the Satellite and Service. When
signals are being transmitted from an earth station provided by Customer,
Customer shall be responsible for proper illumination of the Transponders.
Should improper illumination be detected by SES-LA, Customer shall be notified
and shall take corrective action promptly. *** Customer at its expense shall
provide SES-LA with any descrambling or decoding devices that may be required
for signal monitoring. At a mutually agreed time, and prior to Customer
transmitting from its earth station(s), Customer shall demonstrate to SES-LA's
designated Technical Operations Center that its earth station(s) comply with the
satellite access specifications contained in the User's Guides.

***

5.C.    Certain Other Operational Matters.

        5.C(1)    SES-LA, Customer, DISH Network and EchoStar shall participate
in monthly meetings to discuss the status of and developments in the
construction, launch and insurance of the Satellite. In such meetings, SES-LA
shall provide updates on, among other things, the decisions made in the "Trouble
Review Board" and "Test Review Board" meetings. Without limitation of
Subsection 1.B(5), Customer, DISH Network and EchoStar shall be provided with
copies of or, at SES-LA's election, access to full manufacturing test data
(i.e., "box level") of components of special importance to the payload
performance.

        5.C(2)    Without limitation of Subsection 1.B(5), Customer, DISH
Network and EchoStar shall have the right to witness (with a reasonable number
of attendees) in-orbit testing of the Satellite from the SES-LA station at which
the tests are controlled, and to receive the complete IOT test data results.

        5.C(3)    SES-LA shall provide to Customer, DISH Network and EchoStar
monthly health reports on the Satellite in a form to be agreed by the parties
consistent with industry practice.

        5.C(4)    Prior to the In-Service Date of the Satellite, SES-LA,
Customer, DISH Network and EchoStar shall document a procedure to govern the
methods by which the network operation center(s) of DISH Network and EchoStar
(or their permitted designees) shall instruct SES-LA's network operation center
as to changes in their respective payload configurations, including transmission
parameters ***

        5.C(5)    In the event that SES-LA receives conflicting directions as to
payload-related matters, SES-LA (a) shall follow DISH Network's directions with
respect to the DISH Payload, so long as such directions do not impact the
EchoStar Payload, and (b) shall follow EchoStar's directions with respect to ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

15

--------------------------------------------------------------------------------




ARTICLE 6. INDEMNIFICATION


6.A.    By Customer.

        6.A(1)    General.    Upon notice by SES-LA to Customer, Customer shall
have the obligation to indemnify, defend and hold harmless, or at its option to
settle, and Customer agrees, at its own expense, to defend or at its option to
settle, any third-party claim (including those of Customer's Designees)
(including, to the extent permitted by law, any fines and penalties), suit, or
proceeding brought against SES-LA and/or any of its Affiliates arising out of,
resulting from or in connection with any failure to provide Service or any use
of Service provided hereunder. The defense provided by Customer shall be
conducted by principal counsel which is *** Customer agrees to pay any final
judgment or settlement entered against SES-LA on such issue in any such suit or
proceeding defended by Customer. SES-LA shall notify Customer promptly in
writing of any such claim, suit or proceeding, and at Customer's expense give
Customer proper and full information, of which it is aware, and reasonable
assistance to settle and/or to defend any such claim, suit, or proceeding.
Notwithstanding the foregoing, this indemnity shall not apply to the extent that
the loss is based on third-party claims (including those of Customer's
Designees) that arise from *** Customer shall not be liable for any cost or
expense incurred by SES-LA in connection with a claim within the scope of this
Subsection 6.A(1) without Customer's authorization.

        6.A(2)    ITAR and EAR-Related.    With respect to any access, documents
or other information that is provided to Customer under this Agreement ***

6.B.    By SES-LA.

        6.B(1)    Patent Infringement.

        6.B(1)(a)    Upon notice by Customer to SES-LA, SES-LA shall have the
obligation to indemnify, defend and hold harmless, or at its option to settle,
and SES-LA agrees, at its own expense, to defend or at its option to settle, any
claim (including, to the extent permitted by law, any fines and penalties),
suit, or proceeding brought against Customer, DISH Network and EchoStar and/or
any of their Affiliates by a third party *** The defense provided by SES-LA
shall be conducted by principal counsel which is *** DISH Network and EchoStar.
SES-LA agrees to pay any final judgment or settlement entered against Customer,
DISH Network and EchoStar on such issue in any such suit or proceeding defended
by SES-LA. Customer shall notify SES-LA promptly in writing of any such claim,
suit or proceeding, and at SES-LA's expense, give SES-LA proper and full
information, of which it is aware, and reasonable assistance to settle and/or to
defend any such claim, suit, or proceeding. *** SES-LA shall not be liable for
any cost or expense incurred by Customer, DISH Network and EchoStar in
connection with a claim within the scope of this Subsection 6.B(1) without
SES-LA's authorization. *** Subsection 6.B(1) states the entire obligation of
SES-LA, and the exclusive remedy of Customer, DISH Network and EchoStar, with
respect to ***

        6.B(2)    ITAR and EAR-Related.    With respect to any access, documents
or other information that is provided to SES-LA under this Agreement, ***

6.C.    Survival.    The provisions of this Article 6 shall survive expiration
or termination of this Agreement indefinitely.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

16

--------------------------------------------------------------------------------




ARTICLE 7. WARRANTY DISCLAIMER; LIMITATION OF LIABILITY


7.A.    Warranty Disclaimer.    No warranties, express, implied, or statutory,
including any warranty of merchantability or fitness for a particular purpose,
apply to Service provided hereunder or the equipment and facilities used to
provide Service. The conveying by SES-LA of proprietary information or other
information to Customer shall in no way alter this disclaimer.

7.B.    Limitation of Liability.

        7.B(1)    As a material condition of entering into this Agreement at the
price specified herein, and in regard to any and all causes arising out of or
relating to this Agreement, including but not limited to claims of negligence,
breach of contract or warranty, failure of a remedy to accomplish its essential
purpose or otherwise, Customer agrees that SES-LA's and its Affiliates' entire
liability shall not exceed, in the aggregate ***

        7.B(2)    As a material condition of entering into this Agreement at the
price specified herein, and in regard to any and all causes arising out of or
relating to this Agreement, including but not limited to claims of negligence,
breach of contract or warranty, failure of a remedy to accomplish its essential
purpose or otherwise, SES-LA agrees that Customer's and its Affiliates' entire
liability shall not exceed, in the aggregate ***

        7.B(3)    Each party agrees that in no event shall the other party,
Affiliates of such other party, Vendor, or LSA Vendor be liable to the first
party for any indirect, incidental, consequential, punitive, special or other
similar damages (whether in contract, tort (including without limitation
negligence), strict liability or under any other theory of liability), including
but not limited to loss of actual or anticipated revenues or profits, loss of
business, customers or good will. (For clarification purposes, the foregoing
sentence does not apply to the obligations in Sections 6.A or 6.B as to claims
by third parties.)

7.C.    Survival.    The provisions of this Article 7 shall survive expiration
or termination of this Agreement indefinitely.


ARTICLE 8. CONFIDENTIALITY AND NONDISCLOSURE


8.A.    Certain Information Regarding Service.    Except for disclosures
required by a court or governmental agency or to assignees permitted under
Section 10.I, each party hereby agrees not to disclose to third parties (without
the prior written consent of the other party) the material terms and conditions
of this Agreement and the Secondary Agreements (including but not limited to the
prices, payment terms, schedules, protection arrangements, and restoration
provisions thereof), and all information provided to Customer, DISH Network and
EchoStar and SES-LA related to the design and performance characteristics of the
Satellite, and any subsystems or components thereof, including the Transponders
***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

17

--------------------------------------------------------------------------------





8.B.    Proprietary Information.

        8.B(1)    To the extent that either party discloses to the other any
other information which it considers proprietary or is proprietary information
of a third party, in written or tangible form, said party shall identify such
information as proprietary when disclosing it to the other party by marking it
clearly and conspicuously as proprietary information. Any proprietary disclosure
to either party, if made orally, shall be identified as proprietary information
at the time of disclosure, if the disclosing party wishes to keep such
information proprietary under this Agreement. Any such information disclosed
under this Agreement shall be used by the recipient thereof only in its
performance under this Agreement.

        8.B(2)    Neither party shall be liable for the inadvertent or
accidental disclosure of such information marked as proprietary, if such
disclosure occurs despite the exercising of the same degree of care as the
receiving party normally takes to preserve and safeguard its own proprietary
information (but not less than reasonable care) or if such information (a) is or
becomes lawfully available to the public from a source other than the receiving
party before or during the period of this Agreement, (b) is released in writing
by the disclosing party without restrictions, (c) is lawfully obtained by the
receiving party from a third party or parties without obligation of
confidentiality, (d) is lawfully known by the receiving party prior to such
disclosure and is not subject to any confidentiality obligations, or (e) is at
any time lawfully developed by the receiving party completely independently of
any such disclosure or disclosures from the disclosing party.

        8.B(3)    In addition, neither party shall be liable for the disclosure
of any proprietary information which it receives under this Agreement or the
Secondary Agreements pursuant to judicial action or decree, or pursuant to any
requirement of any Governmental Entity or any agency or department thereof,
having jurisdiction over such party, provided that in the reasonable opinion of
counsel for such party such disclosure is required, and provided further that
such party shall have given the other party notice, to the extent reasonably
practicable, prior to such disclosure.

        8.B(4)    Customer, DISH Network, EchoStar and SES-LA agree to negotiate
in good faith a five-party non-disclosure agreement with Vendor for information
to be disclosed related to this Agreement.

8.C.    Survival.    The provisions of this Article 8 are in addition to, and
not in lieu of, any agreements of the parties regarding confidentiality executed
by the parties on or before the date hereof and shall survive expiration or
termination of this Agreement indefinitely.

18

--------------------------------------------------------------------------------




ARTICLE 9. TERMINATION


        9.A.    Termination for Default.    In addition to any rights of
termination provided in other Articles of this Agreement, either party may
terminate this Agreement (a "Termination for Default") (such a termination by
Customer constituting a Refund Eligible Termination) by giving the other party
written notice thereof in the event: (1) the other party materially breaches
this Agreement (except for a breach of Article 8) and fails to cure such breach
within *** days after receipt of written notice thereof (except that, if the
breaching party fails to pay amounts due hereunder, such cure period shall be
reduced to *** days *** and, in lieu of termination, SES-LA may, in its sole and
absolute discretion (for any reason or no reason), suspend the provision to
Customer of the Service, with no liability to Customer); or (2) the other party
becomes insolvent or the subject of insolvency proceedings, including without
limitation if the other party is judicially declared insolvent or bankrupt, or
if any assignment is made of the other party's property for the benefit of its
creditors, or if a receiver, conservator, trustee in bankruptcy or other similar
officer is appointed by a court of competent jurisdiction to take charge of all
or any substantial part of the other party's property, or if a petition is filed
by or against the other party under any provision of the Ley de Concursos
Mercantiles (Mexico) or the Bankruptcy Code (U.S.) now or hereafter enacted, and
such proceeding is not dismissed within *** days after filing, or if a petition
is filed by the other party under any provision of the Ley de Concursos
Mercantiles (Mexico) or the Bankruptcy Code (U.S.) now or hereinafter enacted.
The parties agree that (x) a material breach by SES-LA of the Interim Agreement,
or (y) a material breach by EchoStar of the Interim Agreement, in each case
following written notice and expiration of the applicable cure period (such that
the non-breaching party has the right to terminate such agreement as a
"Termination for Default" as defined in such agreement) shall entitle the
appropriate party (i.e., Customer in the case of clause (x) and SES-LA in the
case of clause (y)) to terminate this Agreement as a Termination for Default.
Customer shall, and may only, exercise a Termination for Default in the event
that DISH Network exercises a "Termination for Default" pursuant to the DISH
Secondary Agreement.

9.B    Termination for Convenience.

        9.B(1)    This Agreement may be terminated by Customer, at any time, by
written notice to SES-LA (a "9.B(1) Termination"), provided that (x) any such
termination shall be effective on the date (the "9.B(1) Effective Date") that is
*** after receipt of such written notice by SES-LA, and ***

9.C.    Termination for Delay or Force Majeure.

        9.C(1)    SES-LA shall keep Customer reasonably informed of Vendor's
adherence to the schedule set forth in the Construction Contract. Subject to the
terms in this Subsection 9.C(1) set forth below, Customer shall have the right
to terminate ("Termination for Delay") this Agreement (such termination
constituting a Refund Eligible Termination) if ***

9.D.    Refunds.    In the event of the expiration of this Agreement pursuant to
Subsection 9.F(1), or in the event of termination by Customer or wrongful
termination by SES-LA pursuant to this Agreement, SES-LA shall refund any
portion *** By way of clarification, this Section 9.D shall not limit Customer's
rights under this Agreement, at law, in equity or otherwise, in the event of
Termination for Default or otherwise by Customer.

9.E.    Termination Liability.    In the event of a Termination for Default by
SES-LA, SES-LA shall be entitled to retain ***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

19

--------------------------------------------------------------------------------



9.F.    Expiration of Agreement/Survival.

        9.F(1)    This Agreement shall expire on the later of (a) the date that
is *** days after the end of the Service Term (or *** days after the date of a
Satellite Failure occurring prior to the In-Service Date) for any Satellite
(including any Replacement Satellite or Successor Satellite), if by such date
Customer has not exercised its option to require SES-LA to construct, launch,
and provide the Service to Customer on, a Replacement Satellite or a Successor
Satellite, or (b) the end of the period during which an Interim Satellite is
located at the Orbital Location in accordance with the terms of
Subsection 2.H(5).

        9.F(2)    Neither party shall have any further rights, obligations or
liability to the other under this Agreement in the event of the termination or
expiration of this Agreement, except for any rights, obligations or liability
(a) arising prior to such termination or expiration, (b) expressly arising upon
or as a result of such termination or expiration, (c) expressly described in
this Agreement as surviving such expiration or termination, (d) that logically
would be expected to survive termination or expiration, or (e) arising as a
result of or in connection with the representations, warranties and covenants in
Article 3. ***


ARTICLE 10. GENERAL PROVISIONS


10.A.    Force Majeure.    If a Force Majeure Event under this Agreement has
occurred and is continuing, then the performance obligations of the party
directly affected by such Force Majeure Event under this Agreement shall be
tolled for the duration of such Force Majeure Event and such party shall not be
liable to the other by reason of any delay or failure in performance of this
Agreement which arises out of such Force Majeure Event, provided that the party
directly affected by such Force Majeure Event shall promptly take and continue
to take all reasonable actions to abate such Force Majeure Event as soon as
possible. *** If Service is unavailable as a result of a Force Majeure Event
affecting the Satellite, then Customer's obligation to pay the MRCs shall be
suspended during such period Service is unavailable and shall resume upon the
Service becoming available.

10.B.    No Implied License.    Except to the extent that the Satellite and
associated equipment are used for the Intended Purpose (or as otherwise set
forth to the contrary in this Agreement), the provision of services or the
conveying of any information under this Agreement shall not convey any license
by implication, estoppel or otherwise, under any patents or other intellectual
property rights of Customer or SES-LA, and their Affiliates, contractors and
vendors (including Vendor).

10.C.    No Third-Party Rights; No Fiduciary Relationship.    *** this Agreement
does not, is not intended to, and shall not be deemed or construed by the
parties or by any third party to confer any enforceable rights or remedies on,
or create any obligations or interests in, any person other than the signatories
to this Agreement; or to create the relationship of principal and agent,
partnership or joint venture or any other fiduciary relationship or association
among the signatories to this Agreement.

10.D.    No Waiver; Remedies Cumulative.    No waiver, alteration, or
modification of any of the terms of this Agreement shall be binding unless in
writing and signed by all parties. All remedies and rights hereunder and those
available at law or in equity shall be cumulative and the exercise by a party of
any such right or remedy shall not preclude the exercise of any other right or
remedy available under this Agreement, at law or in equity.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

20

--------------------------------------------------------------------------------



10.E.    Costs and Legal Fees.    In any action brought with respect to this
Agreement by one party hereto against the other party hereto, in addition to any
other money damages awarded by a court of competent jurisdiction, the prevailing
party shall be entitled to recover from the other party its reasonable costs,
including reasonable legal fees, in successfully bringing or defending against
such action.

10.F.    Governing Law and Exclusive Jurisdiction.    

        10.F(1)    Each party hereby irrevocably and unconditionally agrees that
the relationship between the parties, including without limitation all disputes,
controversies or claims, whether arising in contract, tort, or under statute,
shall be governed by and construed in accordance with the laws of the State of
New York, applicable to contracts to be made and performed entirely within the
State of New York by residents of the State of New York, without giving any
effect to its conflict of law provisions.

        10.F(2)    Each party hereby irrevocably and unconditionally (a) agrees
that any suit, action or proceeding with respect to this Agreement shall be
instituted only in the trial court of New York, New York, or the U.S. District
Court for the Southern District of New York (and appellate courts from any of
the foregoing), as such party may elect in its sole and absolute discretion (for
any reason or no reason), (b) consents and submits, for itself and its property,
to the jurisdiction of such courts for the purpose of any such suit, action or
proceeding instituted against it by any other, and (c) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

        10.F(3)    Each party hereby irrevocably and unconditionally agrees that
service of all writs, process and summonses in any suit, action or proceeding
pursuant to Subsection 10.F(2) may be effected by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such party at its address
for notices pursuant to Section 1.D, such service to become effective thirty
(30) days after such mailing, provided that nothing contained in this
Subsection 10.F(3) shall affect the right of any party to serve process in any
other manner permitted by law.

        10.F(4)    Each party hereby irrevocably and unconditionally (a) waives
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement brought
in any court specified in clause (a) of Subsection 10.F(2), (b) waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum, and (c) agrees not to plead or claim either of
the foregoing.

        10.F(5)    The provisions of this Section 10.F shall survive expiration
or termination of this Agreement indefinitely. ***

10.H.    Headings; Severability; Customer Purchase Orders.    All titles and
headings in this Agreement are for reference purposes only; they shall not
affect the meaning or construction of the terms of this Agreement. If any part
or parts of this Agreement are held to be invalid, the remaining parts of the
Agreement shall continue to be valid and enforceable. Customer agrees that any
purchase order or other similar document that Customer may issue in connection
with this Agreement shall be for Customer's internal purposes only and,
therefore, even if acknowledged by SES-LA, shall not in any way add to, subtract
from, or in any way modify the terms and conditions of this Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

21

--------------------------------------------------------------------------------



10.I.    Assignment and Other Third Party Use.

        10.I(1)    Customer shall have the right to assign or transfer (which,
for clarification purposes, shall include the right to sublease) its rights or
obligations in whole or in part under this Agreement, provided that Customer
shall obtain SES-LA's prior written consent, ***

        10.I(2)    SES-LA shall, without Customer's prior consent, have the
right to assign or transfer its rights or obligations in whole or in part under
this Agreement to any Affiliate or third party, provided that ***

        10.I(3)    The provisions hereof shall be binding on and inure to the
benefit of the parties, their successors and permitted assigns. The provisions
hereof shall not apply to transactions with subscribers or other end users in
their capacity as such.

10.J.    Inter-Party Waiver.    Customer, on behalf of itself and its officers,
employees, Affiliates, agents, insurers, owners and customers, agrees to accept
the inter-party waiver and related indemnity provisions required by the
applicable Launch Service Agreement for a launch, modified so as to apply to
Customer and LSA Vendor. SES-LA likewise, on behalf of itself and its officers,
employees, Affiliates, agents, insurers, owners and customers, agrees to accept
the inter-party waiver and related indemnity provisions required by the
applicable Launch Service Agreement for a launch, modified so as to apply to
SES-LA and LSA Vendor. In no event shall such inter-party waiver and related
indemnity provisions have any effect on the rights, obligations and liabilities
of and between Customer and SES-LA under this Agreement.

10.K.    Publicity.    Neither party shall in any way or in any form publicize
or advertise in any manner this Agreement or the Services to be provided
pursuant to this Agreement without the express written approval (which shall not
be unreasonably withheld, conditioned or delayed) of the other party, obtained
in advance, for each item of advertising or publicity. The foregoing prohibition
shall include but not be limited to news releases, letters, correspondence,
literature, promotional materials or displays of any nature or form (for
clarification purposes, the foregoing shall not apply to the marketing of the
Service by Customer to prospective third-party customers). Each request for
approval hereunder shall be submitted in writing to the representative
designated in writing; and approval, in each instance, shall be effective only
if in writing and signed by said representative. Nothing herein shall prevent
either party from providing SCT, COFETEL, the FCC, or any other Governmental
Entity, information concerning this Agreement as required by law or in response
to a request for information by such Governmental Entity, provided that the
party providing such information shall have given the other party notice, to the
extent reasonably practicable, prior to such disclosure. Notwithstanding the
foregoing, either party may refer to the fact that SES-LA is providing the
Service to Customer without the other party's prior approval so long as such
statements are limited to a statement of such fact and are not an endorsement
(positive or negative) of any product or service.

10.L.    ITAR/EAR.    Information exchanged under this Agreement may be subject
to U.S. export control laws and regulations, such as the ITAR and the EAR. The
parties agree that information subject to the export control laws and
regulations shall not be disclosed or transferred to a third party without first
obtaining written approval from the disclosing party and complying with all
applicable U.S. export control laws and regulations.

10.M.    Currency.    All monetary amounts in this Agreement are expressed in
U.S. dollars and shall be paid in U.S. dollars.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

22

--------------------------------------------------------------------------------



10.N.    Documents.    Subject to compliance with applicable legal requirements
of Mexico and the United States (e.g., ITAR and EAR), each party agrees to
provide information and to execute, and if necessary to file with the
appropriate Governmental Entities and international organizations, such
documents as the other party shall reasonably request in order to carry out the
purposes of this Agreement.

10.O.    [Reserved]

10.P.    Entire Agreement.    This Agreement contains the entire and exclusive
understanding of the parties with respect to the subject matters hereof and,
except (1) as expressly set forth to the contrary in Section 8.C, (2) for the
Interim Agreement, *** (5) for the Secondary Agreements, and (6) for the 77°
W.L. Agreement, supersedes all prior negotiations and agreements between the
parties with respect thereto. To the extent that any Attachment may be
inconsistent with the text of the Agreement, the text of the Agreement shall
control.

10.Q.    Board Approval.    This Agreement is subject to approval by the Boards
of Directors of Customer, SES-LA ***, and the approval of the Boards of
Directors, member(s) or manager(s), as applicable, for the relevant parties to
the other agreements (e.g., the DISH Secondary Agreement ***) to be executed and
delivered concurrent with the execution and delivery of this Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

23

--------------------------------------------------------------------------------






ARTICLE 11. DEFINITIONS


        As used in this Agreement:

A.   "9.B(1) Effective Date" shall have the meaning specified in
Subsection 9.B(1).
B.
 
"9.B(1) Termination" shall have the meaning specified in Subsection 9.B(1).
C.
 
"9.B(2) Termination" shall have the meaning specified in Subsection 9.B(2).
D.
 
"77° W.L. Agreement" means the Agreement Regarding 77° W.L. BSS Frequencies
among SES-LA (formerly known as SES GLOBAL Latin America, S.A.), *** DISH
Network, *** dated 17 November 2004, as such agreement has concurrently been
amended and may be amended in the future. (The rights and obligations of DISH
Network were assigned to EchoStar in connection with the recent spin-off of
certain businesses and assets of DISH Network Corporation and its Affiliates.)
E.
 
"77° W.L. Frequencies" means the thirty-two (32) Ku-Band BSS frequencies at the
Orbital Location assigned to the Republic of Mexico by the ITU Region 2 Plan for
BSS.
F.
 
"77° W.L. License" shall have the meaning specified in Subsection 2.G(1).
G.
 
***
K.
 
"Affiliate" means, with respect to a party, any person or entity (1) more than
fifty percent (50%) of the capital securities of which on an as-converted basis
are owned by, or (2) directly or indirectly controlling, controlled by, or under
common control with, such party at the time when the determination of
affiliation is being made. For purposes of this definition, the term "control"
(including the correlative meanings of the terms "controlled by" and "under
common control with"), as used with respect to a person or entity, shall mean
the possession, directly or indirectly, of the power to (a) direct or cause the
direction of management policies of such person or entity, whether through the
ownership of voting securities or by contract or otherwise, or (b) select a
majority of the Board of Directors of such person or entity. ***
L.
 
"Agreement" shall have the meaning specified in Section 1.A.
M.
 
"Alternate Capacity" shall have the meaning specified in Subsection 2.G(8).
N.
 
"Alternate Orbital Location" shall have the meaning specified in
Subsection 2.G(10).
O.
 
"Amendment #1 to the 77° W.L. Agreement" means Amendment #1 to Agreement
Regarding 77° W.L. BSS Frequencies effective as of 24 November 2008 between
EchoStar, Customer, ***, SES-LA ***
P.
 
"Authorization" means any authorization, order, permit, approval, forbearance
decision, grant, license, consent, right, franchise, privilege or certificate of
any Governmental Entity of competent jurisdiction, whether or not having the
force of law.
Q.
 
***

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

24

--------------------------------------------------------------------------------



R.   "BSS" means the Broadcasting-Satellite Service, as defined by the Radio
Regulations of the ITU.
S.
 
"Business Day" means Monday through Friday, 8:30 a.m. to 5:00 p.m. (local time
in New York, New York USA) exclusive of banking holidays observed in New York,
New York USA.
T.
 
"Capacity Obligation" shall have the meaning specified in Subsection 2.G(8).
U.
 
"COFECO" means Mexico's Comisión Federal de Competencia and any successor agency
thereto.
V.
 
"COFETEL" means Mexico's Comisión Federal de Telecomunicaciones and any
successor agency thereto.
W.
 
"Communications Act" means the Communications Act of 1934 (United States), as
amended.
X.
 
"Concession" shall have the meaning specified in Subsection 2.G(3).
Y.
 
"Construction Contract" shall have the meaning specified in Subsection 1.B(2).
Z.
 
"Continuation Payments" shall have the meaning specified in Section 9.G.
AA.
 
***
BB.
 
"Customer" shall have the meaning specified in the preamble paragraph.
CC.
 
"Customer's Designees" shall have the meaning specified in Subsection 4.B(2).
DD.
 
"DISH FCC Approvals" shall have the meaning specified in Subsection 2.G(2).
EE.
 
"DISH Material Adverse Effect" means:
 
 
(1)    a material adverse effect on (a) DISH Network's ability to realize the
benefits anticipated under this Agreement and/or the DISH Secondary Agreement,
(b) the business, assets, operations, prospects or condition (financial or
otherwise) of DISH Network and its Affiliates, taken as a whole, or (c) the use
by or benefit to DISH Network of the 77° W.L. Frequencies, excluding (for each
of clauses (a), (b) and (c)) any change or development resulting from (i) events
adversely affecting any of the principal markets served by the businesses of
DISH Network or any of its Affiliates, or (ii) general economic conditions,
including changes in the economies of any of the jurisdictions in which DISH
Network or any of its Affiliates conduct business; and/or
 
 
(2)    with respect to any Authorization or other consent, that such
Authorization or other consent contains a condition that would (a) have a
material adverse effect (i) on DISH Network's ability to consummate the
transactions contemplated by this Agreement and/or the DISH Secondary Agreement,
or (ii) on DISH Network's ability to use the DISH Payload consistent with the
Technical Performance Specifications and for the Intended Purpose, or (b) create
any obligation on the part of DISH Network or any of its Affiliates to accept
(as a condition to receipt of such Authorization or otherwise):
 
 
    (i)    any restriction on the right of DISH Network or any of its Affiliates
to operate pursuant to *** other than (1) any restrictions generally imposed on
operators of high-powered BSS services, by applicable Regulatory Provisions and
restrictions of the types generally and customarily imposed by the FCC on
operators of high-powered BSS services, and (2) the Concession; or

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

25

--------------------------------------------------------------------------------



        (ii)    a requirement that DISH Network or any of its Affiliates dispose
of all or any part of the *** other than any restrictions generally imposed on
operators of high-powered BSS services, by applicable Regulatory Provisions and
restrictions of the types generally and customarily imposed by the FCC on
operators of high-powered BSS services. ***
GG.
 
"DISH Network" means DISH Network L.L.C., formerly known as EchoStar Satellite
L.L.C., a limited liability company formed under the laws of Colorado.
HH.
 
"DISH Payload" means (1) for purposes of the QuetzSat-1 Satellite, twenty-four
(24) 300-watt Transponders in dual-combined mode ***
II.
 
"DISH Secondary Agreement" means the Satellite Service Agreement for QuetzSat-1
effective as of 24 November 2008 between Customer and DISH Network.
JJ.
 
"DISH Transponder" means a Transponder on the DISH Payload.
KK.
 
"EAR" means the United States Export Administration Act and Export
Administration Regulations, as amended.
LL.
 
"EchoStar" means EchoStar Corporation, a corporation formed under the laws of
Nevada.
MM.
 
***
OO.
 
"EchoStar FCC Approvals" shall have the meaning specified in Subsection 2.G(2).
PP.
 
"EchoStar Material Adverse Effect" means:
 
 
(1)    a material adverse effect on (a) EchoStar's ability to realize the
benefits anticipated under this Agreement and/or the EchoStar Secondary
Agreement, (b) the business, assets, operations, prospects or condition
(financial or otherwise) of EchoStar and its Affiliates, taken as a whole, or
(c) the use by or benefit to EchoStar of the 77° W.L. Frequencies, excluding
(for each of clauses (a), (b) and (c)) any change or development resulting from
(i) events adversely affecting any of the principal markets served by the
businesses of EchoStar or any of its Affiliates, or (ii) general economic
conditions, including changes in the economies of any of the jurisdictions in
which EchoStar or any of its Affiliates conduct business; and/or
 
 
(2)    with respect to any Authorization or other consent, that such
Authorization or other consent contains a condition that would (a) have a
material adverse effect (i) on EchoStar's ability to consummate the transactions
contemplated by this Agreement and/or the EchoStar Secondary Agreement, or
(ii) on EchoStar's ability to use the EchoStar Payload consistent with the
Technical Performance Specifications and for the Intended Purpose, or (b) create
any obligation on the part of EchoStar or any of its Affiliates to accept (as a
condition to receipt of such Authorization or otherwise):
 
 
    (i)    any restriction on the right of EchoStar or any of its Affiliates to
operate pursuant to (A) the 77° W.L. License, (B) the BSS authorizations held by
EchoStar and its Affiliates with respect to frequency channels at *** other than
(1) any restrictions generally imposed on operators of high-powered BSS
services, by applicable Regulatory Provisions and restrictions of the types
generally and customarily imposed by the FCC on operators of high-powered BSS
services, and (2) the Concession; or

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

26

--------------------------------------------------------------------------------



        (ii)    a requirement that EchoStar or any of its Affiliates dispose of
all or any part of the *** other than any restrictions generally imposed on
operators of high-powered BSS services, by applicable Regulatory Provisions and
restrictions of the types generally and customarily imposed by the FCC on
operators of high-powered BSS services. ***
QQ.
 
"EchoStar Payload" means (1) for purposes of the QuetzSat 1 Satellite, eight
(8) 300-watt Transponders in dual-combined mode ***
RR.
 
"EchoStar Secondary Agreement" means the Satellite Service Agreement for
QuetzSat-1 effective as of 24 November 2008 between Customer and EchoStar.
SS.
 
"EchoStar Transponder" means a Transponder on the EchoStar Payload.
TT.
 
"Effective Date" shall have the meaning specified in the preamble paragraph.
UU.
 
"End-of-Life" means the date on which, in SES-LA's reasonable judgment, the
Satellite should be taken out of service because of insufficient fuel, which for
clarification purposes shall include an allowance for sufficient fuel to
de-orbit the Satellite.
VV.
 
***
WW.
 
"Failed Payload" ***
XX.
 
"Failed Satellite" or "Satellite Failure" ***
YY.
 
"Failed Transponder" ***
ZZ.
 
"FCC" means the United States Federal Communications Commission and any
successor agency thereto.
AAA.
 
"FCC Approvals" means collectively the DISH FCC Approvals and the EchoStar FCC
Approvals.
BBB.
 
***
CCC.
 
"Force Majeure Event" means acts of God, acts of the other party, acts of
government authority, strikes or other labor disturbances, or any other cause
beyond the reasonable control of that party, that (1) as to SES-LA, relates to
or affects its ability to provide the Service, (2) as to either party, relates
to or affects that party's ability to make a payment, or (3) as to either party,
relates to or affects its ability to fulfill its material obligations under this
Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

27

--------------------------------------------------------------------------------



DDD.   "Governmental Entity" means any (1) multinational, federal, provincial,
state, municipal, local or other government, governmental or public department,
central bank, court, commission, board, bureau, agency or instrumentality,
domestic or foreign, (2) subdivision, agent, commission, board, or authority of
any of the foregoing, or (3) quasi-governmental or private body validly
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing, in each case in the proper exercise of its
governmental authority.
EEE.
 
***
FFF.
 
"In-Service" means that the Satellite (or a Replacement Satellite or a Successor
Satellite, as applicable) is deployed at the Orbital Location, and, following
SES-LA testing and verification of the entire Satellite, ***
GGG.
 
"In-Service Date" means the date on which the Satellite (or a Replacement
Satellite or Successor Satellite, as applicable) is In-Service.
HHH.
 
"Initial Term" shall have the meaning specified in Section 1.C.
III.
 
***
JJJ.
 
"Intended Purpose" means the use of the 77° W.L. Frequencies, subject to
Subsection 2.G(8), to provide direct-to-home video, audio and data services into
***
KKK.
 
"Interim Agreement" means the Satellite Relocation and Use Agreement for the 77°
W.L. Orbital Location among SES-LA (formerly known as SES GLOBAL Latin
America, S.A.), *** DISH Network and *** dated 13 May 2005, as such agreement
has previously been amended, is concurrently being amended and may be amended in
the future. (The rights and obligations of DISH Network under such agreement
were assigned to EchoStar in connection with the recent spin-off of certain
businesses and assets of DISH Network Corporation and its Affiliates.)
LLL.
 
"Interim Satellite" shall have the meaning specified in Subsection 2.H(5).
MMM.
 
"Invoice Date" shall have the meaning specified in Subsection 2.G(11).
NNN.
 
***
QQQ.
 
"ITAR" means the United States Arms Export Control Act and International Traffic
in Arms Regulations, as amended.
RRR.
 
"ITU" means the International Telecommunication Union.
SSS.
 
"ITU Region 2 Plan for BSS" means the ITU Region 2 Plan for BSS and Feeder Link
Assignments, as contained in Appendices 30/30A of the Radio Regulations.
TTT.
 
"Launch Service Agreement" means the agreement executed between SES-LA and LSA
Vendor for the launch of the Satellite.
UUU.
 
***
XXX.
 
"LSA Vendor" means the launch service provider selected by SES-LA in accordance
with and subject to the terms and conditions of this Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

28

--------------------------------------------------------------------------------



YYY.   "MRC" shall have the meaning specified in Subsection 2.B(1).
ZZZ.
 
***
AAAA.
 
"Non-US Interim Satellite License" shall have the meaning specified in
clause (a) of Subsection 2.H(5).
BBBB.
 
***
CCCC.
 
"Option Payment" shall have the meaning specified in Subsection 2.A(1).
EEEE.
 
"Orbital Location" shall have the meaning specified in Section 1.A.
FFFF.
 
"Partial Loss" means any failure of a Transponder to operate in accordance with
the Technical Performance Specifications that does not result in a Satellite
Failure.
GGGG.
 
***
HHHH.
 
"Pre-Launch Expected Life" means the length of time from the expected In-Service
Date to the predicted End-of-Life of the QuetzSat-1 Satellite, as determined
immediately prior to launch using ***.
IIII.
 
"Prime Rate" means the "prime rate" of interest as shown in the Money and
Investing Section of the Wall Street Journal as of the applicable date.
JJJJ.
 
***
NNNN.
 
"QuetzSat" means QuetzSat, S. de R.L. de C.V.
OOOO.
 
"QuetzSat-1 Satellite" shall have the meaning specified in Section 1.A.
PPPP.
 
***
QQQQ.
 
"Regulatory Provisions" means all applicable requirements of the Communications
Act and the published policies, rules, decisions, and regulations of the FCC, in
each case as amended from time to time.
RRRR.
 
"Replacement Satellite" ***
SSSS.
 
"RFP" means a request for proposal.
TTTT.
 
"Satellite" means the QuetzSat-1 Satellite ***
UUUU.
 
***
VVVV.
 
"SCT" means Mexico's Secretaría de Comunicaciones y Transportes and any
successor agency thereto.
WWWW.
 
"Secondary Agreements" means collectively the DISH Secondary Agreement and the
EchoStar Secondary Agreement.
XXXX.
 
***
YYYY.
 
"Service" means the use of the entire communications capacity on the Satellite
for the Intended Purpose, subject to the Capacity Obligation.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

29

--------------------------------------------------------------------------------



ZZZZ.   "Service Term" shall have the meaning specified in Section 1.C.
AAAAA.
 
***
BBBBB.
 
"SES-LA" shall have the meaning specified in the preamble paragraph.
CCCCC.
 
***
EEEEE.
 
"SS/L" means Space Systems/Loral, Inc.
FFFFF.
 
"Successor Satellite" shall have the meaning specified in Subsection 2.I(1).
GGGGG.
 
"Taxes" means taxes (including duties, fees or charges in the nature of taxes)
levied by Governmental Entities ***
HHHHH.
 
"Technical Performance Specifications" means the technical performance criteria
for the Service on the QuetzSat-1 Satellite.
IIIII.
 
"Technical Representative" means SES Engineering (US), Inc.
JJJJJ.
 
***
KKKKK.
 
"Termination for Default" shall have the meaning specified in Section 9.A.
LLLLL.
 
"Termination for Delay" shall have the meaning specified in Subsection 9.C(1).
MMMMM.
 
"Termination Value" shall have the meaning specified in Section 9.E.
NNNNN.
 
"Transponder" means a discrete communication path by which a signal is
transmitted using the Satellite.
OOOOO.
 
"TT&C" means telemetry, tracking and control.
PPPPP.
 
"TT&C Costs" shall have the meaning specified in Subsection 2.B(5).
QQQQQ.
 
***
RRRRR.
 
"Unanimous Instructions" shall have the meaning specified in the Secondary
Agreements.
SSSSS.
 
"User's Guides" shall have the meaning specified in Subsection 4.B(1).
TTTTT.
 
"Vendor" means the satellite manufacturer selected by SES-LA in accordance with
and subject to the terms and conditions of this Agreement.

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

30

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this agreement as of the Effective Date.

ECHOSTAR 77 CORPORATION   SES LATIN AMERICA S.A.
By:
 
 


--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------

(Signature)   (Signature)
Name:
 
  


--------------------------------------------------------------------------------


 
Name:
 
    

--------------------------------------------------------------------------------

(Typed or Printed Name)   (Typed or Printed Name)
Title:
 
  


--------------------------------------------------------------------------------


 
Title:
 
    

--------------------------------------------------------------------------------


 
 
 
 
By:
 
 


--------------------------------------------------------------------------------

        (Signature)
 
 
 
 
Name:
 
 


--------------------------------------------------------------------------------

        (Typed or Printed Name)
 
 
 
 
Title:
 
  


--------------------------------------------------------------------------------


 
 
 
 
SES S.A., solely as to the obligation set forth in Section 3.D of this Agreement
 
 
 
 
By:
 
 


--------------------------------------------------------------------------------

        (Signature)
 
 
 
 
Name:
 
  


--------------------------------------------------------------------------------

        (Typed or Printed Name)
 
 
 
 
Title:
 
  


--------------------------------------------------------------------------------


 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

        (Signature)
 
 
 
 
Name:
 
  


--------------------------------------------------------------------------------

        (Typed or Printed Name)
 
 
 
 
Title:
 
 


--------------------------------------------------------------------------------

[Primary Service Agreement]


CONFIDENTIAL AND PROPRIETARY


This document contains confidential and proprietary information of SES Latin
America S.A. and EchoStar 77 Corporation that may not be shared with third
parties except (a) as permitted in Article 8, or (b) with the express prior
written approval of SES Latin America S.A. and EchoStar 77 Corporation.

31

--------------------------------------------------------------------------------






ATTACHMENT A—Technical Performance Specifications

***


32

--------------------------------------------------------------------------------




ATTACHMENT B—***

***


33

--------------------------------------------------------------------------------




ATTACHMENT C—Model for QuetzSat-1 MRC Calculation

***


34

--------------------------------------------------------------------------------




ATTACHMENT D—***

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

35

--------------------------------------------------------------------------------




ATTACHMENT E—QuetzSat-1 Spacecraft Requirements dated 24 November 2008

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

36

--------------------------------------------------------------------------------




ATTACHMENT F—Concession

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

37

--------------------------------------------------------------------------------




ATTACHMENT G—***

***


***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

38

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24



EXPLANATORY NOTE
SATELLITE SERVICE AGREEMENT FOR QUETZSAT-1
ARTICLE 1. SERVICE PROVIDED
CONFIDENTIAL AND PROPRIETARY
ARTICLE 2. PAYMENTS AND OTHER CONSIDERATIONS/ FUTURE SATELLITES
ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE 4. SERVICE RESPONSIBILITIES
ARTICLE 5. OPERATIONAL MATTERS
ARTICLE 6. INDEMNIFICATION
ARTICLE 7. WARRANTY DISCLAIMER; LIMITATION OF LIABILITY
ARTICLE 8. CONFIDENTIALITY AND NONDISCLOSURE
ARTICLE 9. TERMINATION
ARTICLE 10. GENERAL PROVISIONS
ARTICLE 11. DEFINITIONS
CONFIDENTIAL AND PROPRIETARY
ATTACHMENT A—Technical Performance Specifications
ATTACHMENT B—
ATTACHMENT C—Model for QuetzSat-1 MRC Calculation
ATTACHMENT D—
ATTACHMENT E—QuetzSat-1 Spacecraft Requirements dated 24 November 2008
ATTACHMENT F—Concession
ATTACHMENT G—
